Citation Nr: 1450959	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-37 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from September 1943 to January 1946 and from April 1947 to January 1950.  The Veteran died in January 2009.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA)  Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the RO in Huntington, West Virginia.  

The issue on appeal was last before the Board in September 2014 when it was remanded for additional evidentiary development.  

The record before the Board consists of the paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

The Board's September 2014 remand instructions specifically directed that an addendum etiology opinion as to the cause of the Veteran's death be obtained.  The instructions specifically directed, in part, that the physician was requested to address the medical treatise evidence and the website evidence included in the July 24, 2014, Post-Remand Brief of the Disabled American Veterans. 

The specific argument is set out below:

Currently accepted medical principles indicate a causal, or aggravation, link between mental disorders and cardiovascular disease (CVD).  Psychosocial factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support, have been associated with the occurrence or recurrence of CVD.  In addition, measures of cardiovascular physiologic reactivity have been correlated with CVD outcomes.  Cecil Textbook of Medicine (22d Edition, 2004), p. 253.  Thus, not only is it recognized that PTSD is a causative agent for CVD problems, it is also recognized as aggravating CVD issues.  The Center for Disease Control (CDC) notes that sleep impairment has a wide ranging effect on health, declaring that as "chronic diseases have assumed an increasingly common role in premature death and illness, interest in the role of sleep health in the development and management of chronic diseases has grown.  Notably, insufficient sleep has been linked to the development and management of a number of chronic diseases and conditions, including diabetes, cardiovascular disease, obesity, and depression." http://www.cdc.gov/sleep/about_sleep/chronic_disease.htm

WebMD, located at http://www.webmd.com/sleep-disorders/features/important-sleep-habits; notes that consequences of sleep deprivation include high blood pressure, heart attack, heart failure, stroke, obesity, etc. etc.  What many people do not realize is that a lack of sleep-especially on a regular basis-is associated with long-term health consequences, including chronic medical conditions like diabetes, high blood pressure, and heart disease, and that these conditions may lead to a shortened life expectancy.  

http://healthysleep.med.harvard.edu/healthy/matters/consequences/sleep-and-disease-risk.  Healthy Sleep goes on to explain that various studies have found that a single night of inadequate sleep in people who have existing hypertension can cause elevated blood pressure the following day, noting that this effect may begin to explain the relationship between poor sleep and cardiovascular disease.  

In September 2014, an addendum opinion was provided.  The opinion is against the appellant's claim.  Significantly, the report is not completely responsive to the Board's remand instructions.  The physician did not address, in any way, the treatise evidence set out above.  Compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished. 

In September 2014, 859 medical records of the Veteran were uploaded to Virtual VA.  It does not appear that the originating agency has reviewed this evidence.  The originating agency's review of the evidence is required.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  All pertinent evidence of record must be made available to and reviewed by the physician who provided the September 2011 VA medical opinion and the September 2014 addendum. 

The physician must prepare an addendum which addresses the medical treatise evidence and the website evidence included in the July 24, 2014, Post-Remand Brief of the Disabled American Veterans.   This information is also set out above.  After review of this evidence and after conducting any appropriate research, the physician should state an opinion as to whether there is a 50 percent or better probability that the Veteran's PTSD played a material causal role in his death.  The physician should address whether the PTSD was an immediate cause of death, whether it was a contributory cause of death, and whether it caused or permanently worsened an immediate or contributory cause of the Veteran's death.

The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, literature, etc., that he relied upon in reaching his conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the physician should provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

If the author of the September 2011 opinion and the September 2014 addendum is not available, all pertinent evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should review all the evidence of record and readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



